Title: Enclosure V: George Hammond to Edmund Randolph, 19 June 1794
From: Hammond, George
To: Randolph, Edmund


                  
                     Sir.
                     Philadelphia 19th June 1794
                  
                  In answer to your letter of this date, it is only necessary for me to remark, that as you have not stated to me any principle whatsoever; relative to the sailing from ports of the United States of the vessels of nations hostile to each other, that can have dictated the Presidents determination on this point of the
                     
                     16th cur[ren]t (and announced to me on the 18th) which ought not to have operated with equal force on the 25th of February last—I do not esteem it incumbent upon me to recede from the resolution, which I have formed, of declining to promulgate to the Commanders of any of his Majesty’s ships of war, or of other British armed vessels, the President’s actual determination, until I shall learn the pleasure of my Court upon the subject. I have the honor to be with respect Sir your most obedient humble servant
                  
                     Geo: Hammond
                  
               